Title: To James Madison from William Thornton, 18 June 1817
From: Thornton, William
To: Madison, James


Dear SirCity of Washn: 18th: June 1817
The Bearer of this, Mr: Thomas Freeborn, is desirous of visiting Mr: Jefferson & yourself, and has requested me to favor him with a line. He would have brought Letters from respectable Gentlemen of New York, where he is a very respected Character, as I have ample testimony of, but he did not think of going further South than this. He has no particular Business, but to see those great men of whom he has heard so much, and whose principles he has long admired & cherished. With the highest respect, & my best Complts. to your excellent Lady & Family. Yours sincerely
William Thornton
